Title: To Thomas Jefferson from Anthony Campbell, 12 October 1801
From: Campbell, Anthony
To: Jefferson, Thomas


Sir
No. 297 Arch Street Philadelphia October 12, 1801
I am sorry a combination of circumstances, which I neither could foresee nor expect compels me to address you; but I feel convinced, when you are informed, that necessity and self defence urge the measure, you will excuse the liberty. Had my communications to Mr Gallatin upon an interesting subject, been treated with that politeness and attention, which from his character, I had a right to expect, I most certainly would not have troubled you.
It is painful for me to relate after upwards of sixteen months disappointments and difficulties, that the exposition of the defalcations and peculations which took place under the former administration originated with me. As a clerk in the office of the Auditor of the Treasury of the United States; on a review of the different accounts presented for adjustment, but particularly those of a Messrs. Pickering and Dayton, I felt that indignation which I suppose every honest man does, on becomeing acquainted with a breach of trust, either public or private.—not bound by oath of office, or any other moral obligation to secresy, I did consider it an imperious duty to make the people of the United States acquainted with the fraudulent conduct of their agents. Accordingly early in the month of June 1800, I called on Mr Isreal Isreal, and informed him that I was in possession of information, which I intended to publish, and I trusted the publication would be the happy means of turning the current of public opinion, against a party whose measures were in open hostility, against republicanism, and whose removal from power was my most ardent wish. I then handed him six copies of the accounts of Mr Pickering, in whose hands at that time, an unaccounted balance of upwards of half a million of dollars remained, and one copy of the account of Mr Dayton, as agent for paying the compensation due to members of the house of representatives, upon which, at that time, a large unaccounted balance remained in his hands from different sessions of Congress. I requested the editor of the Aurora might be sent for; consequently, that afternoon, an interview took place, when the aforesaid seven copies of the Auditor’s reports on the accounts of Messrs. Pickering and Dayton, were put in the hands of Mr Duane, for the purpose of publication. Soon after this part of the transaction, in consequence of the removal of government to Washington, all the clerks, another and myself excepted, were sent to that place. At that time of almost general suspension of public bussiness, I had more leisure than usual, which I employed taking cursory reviews of the accounts of individuals in public service, and found that delinquints were numerous, and consisted of influential characters in the departments of finance.
Some doubts remaining on the mind of Mr Isreal, as to the authenticity of the reports, on the accounts of Pickering and Dayton, and being apprehensive, that Mr Duane, might be led into error by publishing them, in order to do away every doubt, and to be able by respectable testimony to refute all attempts that might be made to invalidate the intended publications, I did voluntarily, and without the previous knowledge of any person whatever, convey the Book containing these accounts to Mr Isreal’s house, where in the presence of John Beckly, Isreal Isreal, Saml. Isreal, auctioneer, William Duane, and myself, the former copies were compared, and others equally as important were taken off, part of which were afterwards published in the Aurora.—
Previous to the publications appearing, hints and queries were inserted in the Aurora, relative to public defaulters; which alarmed those of the party acquainted with the nefarious measures pursued, and as the accounts had lately been transmitted from the auditor’s office, I miraculously being the only Jacobin acquainted with any part of them, was immediately suspected. Two confidential persons belonging to the Departments of State & Treasury, waited on me, and offered bribes for supressing the publication of the Accounts of Mr Pickering, which I did not accept. I was soon after dismissed from the office!
During the agitation and discussions produced by those publications in the Aurora, American Citizen &c &c, and the fortunate change that consequently took place in the public mind, some claimed the merit, while I remained silent, and was sacrificed. But, Sir, I solemnly assure you no other person had any share in exposeing those delinquincies, but myself, except some assistance afforded me by William P. Gardner, an honest man, and a genuine republican, then a Clerk in the Auditor’s office. For the truth of this assertion, I refer to Mr Gallatin, having sent him certificates to substantiate that fact, and to prove the rectitude of my moral character, some time ago.
It is not the neglect I have experienced, nor the sacrifices I have made that grieve me, but an unworthy attempt to cast an odium on my moral character. Whence has this arisen? Surely no republican will say that exposeing, the delinquincies of Federalist is a breach of moral duty. I was bound to no secresy,—I took no oath on admission as a Clerk into the auditor’s office but simply to support the constitution of the United States. If the obtainment of wealth had been my governing principle, I might to day be in easy circumstances. Had I concealed the delinquincies of those who made an improper use of the public money, I most certainly would have considered it a crime against the state.
The cruelty of the Federalists, the neglect and injustice of the Republicans, and the state of my finances, almost overwhelm me. When it was in my power to obtain a handsome competency by a direliction of principle, I spurned the ignominious bribe; I would spurn it again; Yet where is my reward? Am I to be despised by one party,—and neglected by the other,—to whom I have rendered the most important services. To whom shall I look for the reward of principle; most certainly, Sir, it is to you. I pray pardon my freedom. I feel the injustice I have received, and to whom, in a political view, can I with equal propriety apply as to Mr. Jefferson.
With sentiments of the greatest respect, Sir, I have the honor to be from principle Your most Obedient Servant
Anthony Campbell
 